             Case 2:18-cr-00132-RAJ Document 822 Filed 07/20/20 Page 1 of 1




 1                                                              The Honorable Richard A. Jones
 2
 3
 4
                        UNITED STATES DISTRICT COURT FOR THE
 5                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 6
 7    UNITED STATES OF AMERICA,                          NO. CR18-0132 RAJ
 8                          Plaintiff
 9                     v.                                ORDER DENYING DEFENDANT’S
                                                         MOTION FOR EXTENSION OF TIME
10    RAILEN JANAI WHEELER,
                                                         TO FILE § 2255 MOTION
11                          Defendant.
12
13         This matter comes before the Court on Defendant Railen Janai Wheeler’s Motion
14 for Extension of Time to File a Motion to Vacate, Set Aside, or Correct a Sentence
15 Pursuant to 18 U.S.C. § 2255. Dkt. 816. Having considered the motion, the
16 government’s response, and the files and pleadings herein, the Court finds as follows:
17         The Court agrees with the government’s analysis that this Court lacks jurisdiction
18 to consider defendant’s motion. Until an actual petition is filed, there is no “case or
19 controversy” that allows the Court to consider a motion to extend a deadline. Should
20 defendant file a petition under § 2255, the Court can then consider whether (1) the
21 petition is untimely, and (2) if not, whether grounds exist to allow the extraordinary
22 remedy of equitable tolling to excuse the untimely filing.
23         For the reasons set forth above, the Court hereby DENIES defendant’s motion.
24         DATED this 20th day of July, 2020.
25
26
27
                                                      A
                                                      The Honorable Richard A. Jones
28                                                    United States District Judge


     ORDER - 1
